Title: To Thomas Jefferson from David Hosack, 28 April 1821
From: Hosack, David
To: Jefferson, Thomas


Dear Sir
New york
april 28th 1821
I duly received your letters for Mr Coffee and have been in daily expectation of seeing him when I intended writing to you—I now find he is in So Carolina—I return you the letters you addressed to him as they were received by me—I hope you will find all correct—they were lodged by me in the Post office from whence I took them this morning—I shall be obliged by a line informing me if they are returned to you as they were sent—I accompany this  letter by a copy of my Second Edition of a volume on nosology—under the heads of Croup i e Trechitis—and of aneurism you will find that americans have contributed to the store of medical knowledge particularly in Surgery—I know you take an active interest in this as well other departments of knowledge and therefore beg to place this volume on your table—in the arrangement  which I have adopted you will perceive I have kept Steadily in view those associations of disease that are best calculated to elucidate their nature and to direct their treatment—at ye same time that the pupil will I believe find it profitable in leading him to  a knowldge of those essential symptoms which distinguish diseases having an affinity to each otherpardon the haste with which I address you—I am Dr Sir very respectfully yoursDavid HosackP.S I beg to say that I will be happy to attend to any commands you may have  in New york—